Name: 83/525/EEC: Commission Decision of 14 October 1983 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-10-29

 Avis juridique important|31983D052583/525/EEC: Commission Decision of 14 October 1983 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC Official Journal L 297 , 29/10/1983 P. 0036*****COMMISSION DECISION of 14 October 1983 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC (83/525/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular the third sentence of Article 21 (2) thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 80/1141/EEC, and in particular the third sentence of Article 32 (2) thereof, Whereas, under Article 21 (1) of Directive 70/457/EEC and Article 32 (1) of Directive 70/458/EEC, the Council shall determine, on a proposal from the Commission, whether the checks on practices for the maintenance of varieties carried out in non-member countries afford the same guarantees as those carried out by the Member States; Whereas, by Decision 78/476/EEC (4), as amended by Decision 79/508/EEC (5), the Council has determined the equivalence of those checks as regards a number of non-member countries; Whereas, taking into account the fact that the information available did not enable this question to be determined as regards other non-member countries, and in order to prevent certain Member States' traditional trade patterns from being disturbed, Commission Decision 81/888/EEC (6), as amended by Decision 82/858/EEC (7), extended the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC as regards checks on practices for the maintenance of varieties until 30 June 1983; whereas that extension was, however, limited to the varieties which had already been accepted or entered for acceptance before 1 July 1980 in the Member State making use of the authorization; Whereas information presently available does not enable this question to be determined as regards Austria, Australia, Switzerland and Israel in respect of agricultural and vegetable species, as regards Czechoslovakia, Chile, Japan and Yugoslavia in respect of agricultural species, and as regards the Republic of Korea, Taiwan and Poland in respect of vegetable species; Whereas, for the abovementioned reasons and under the same conditions, the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC should therefore be extended once again as regards the abovementioned non-member countries; whereas this extension must be limited to the varieties which have been accepted or entered for acceptance before 1 January 1984 in the Member State making use of the authorization; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 81/888/EEC is hereby amended as follows: 1. In paragraph 1, '30 June 1983' is replaced by '30 June 1985'. 2. In paragraph 2, 'the Republic of Korea, Taiwan' is added to the list of countries and '30 June 1983' is replaced by '30 June 1985'. 3. In paragraph 3, '1 July 1980' is replaced by '1 January 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 October 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L 152, 8. 6. 1978, p. 17. (5) OJ No L 133, 31. 5. 1979, p. 25. (6) OJ No L 324, 12. 11. 1981, p. 28. (7) OJ No L 357, 18. 12. 1982, p. 29.